United States Court of Appeals
                     For the First Circuit


No. 20-2025

                         CYNTHIA BOSS,

                      Plaintiff, Appellee,

                               v.

   FEDERAL HOUSING FINANCE AGENCY; FEDERAL NATIONAL MORTGAGE
                         ASSOCIATION,

                     Defendants, Appellants,

                      SANTANDER BANK, N.A.,

                           Defendant.


No. 20-2026

                        JUDITH A. SISTI,

                      Plaintiff, Appellee,

                               v.

 FEDERAL HOME LOAN MORTGAGE CORPORATION; FEDERAL HOUSING FINANCE
                AGENCY; NATIONSTAR MORTGAGE, LLC,

                     Defendants, Appellants.


         APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

    [Hon. John J. McConnell, Jr., Chief U.S. District Judge]


                             Before
                 Lynch and Kayatta, Circuit Judges,
                   and Woodcock,* District Judge.


     Michael A.F. Johnson, with whom Dirk C. Phillips, Omomah I.
Abebe, and Arnold & Porter Kaye Scholer LLP were on brief, for
appellant Federal Housing Finance Authority.
     Samuel C. Bodurtha and Hinshaw & Culbertson LLP on brief, for
appellants Federal Housing Finance Authority, Federal National
Mortgage Association, and Federal Home Loan Mortgage Corporation.
     Joseph A. Farside, Jr., Krystle G. Tadesse, and Locke Lord
LLP on brief for appellant Nationstar Mortgage LLC.
     Steven S. Flores, with whom Michael Zabelin and Rhode Island
Legal Services, Inc. were on brief, for appellees.
     Bruce Bennett, Chané Buck, Lawrence D. Rosenberg, C. Kevin
Marshall, and Jones Day on brief for amici curiae Institutional
Investors in Fannie Mae and Freddie Mac.
     Thomas A. Cox on brief for amicus curiae National Consumer
Law Center.


                            June 8, 2021




     *   Of the District of Maine, sitting by designation.
           LYNCH, Circuit Judge.           Plaintiffs in these appeals,

consolidated for oral argument, entered into mortgages giving

their lenders the right, under Rhode Island law, to nonjudicially

foreclose on their mortgages.         The appeals concern whether these

plaintiffs can bring constitutional due process claims against the

Federal   National   Mortgage     Association     ("Fannie    Mae")     and   the

Federal    Home   Loan     Mortgage        Corporation      ("Freddie     Mac")

(collectively,    the   "GSEs")    after    the   Federal    Housing    Finance

Agency ("FHFA"), acting as the GSEs' conservator, caused the GSEs

to exercise their contractual rights to nonjudicially foreclose.

For the reasons stated in Montilla v. Federal National Mortgage

Ass'n, No. 20-1673 (lst Cir. June 8, 2021), Fannie Mae, Freddie

Mac, and FHFA were not acting as the government when they did so.

The plaintiffs' claims fail.

           The decision of the district court is reversed with

instructions to enter judgment in favor of Fannie Mae, Freddie

Mac, and FHFA.




                                   - 3 -